PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_JUD_01_ME_01_FR.txt. 180

OPINION DISSIDENTE DU JONKHEER VAN EYSINGA

La présente affaire a été portée devant la Cour par une
requête, en date du 4 mai 1038, dans laquelle le Gouvernement
belge demande des réparations à allouer à la Société commer-
ciale de Belgique à cause d’un prétendu refus par le Gouver-
nement hellénique d'exécuter la sentence arbitrale du 25 juillet
1936 en vertu de laquelle il devait payer à cette société
6.771.868 dollars-or des Etats-Unis d'Amérique; d’après la
requête belge, ce refus constitue une violation des obligations
internationales de la Grèce. A ceci, le Gouvernement hellénique
opposa une demande de rejet pur et simple.

Le fait que le Gouvernement hellénique, à la différence de
l'attitude adoptée par lui pendant les tractations qui ont eu
lieu après le prononcé de la sentence du 25 juillet 1936 et
avant l'introduction de la requête belge, a reconnu dans son
Contre-Mémoire que la sentence avait le caractère de chose
jugée, a induit le Gouvernement belge à apporter des modifica-
tions à ses conclusions, modifications qui, à leur tour, ont donné
lieu à des modifications dans les conclusions helléniques.

A la suite de cette évolution procédurale, la Cour se trouve
en présence de deux séries de conclusions finales, qui se com-
posent chacune de cinq demandes par lesquelles elle est invitée
a « dire et juger », et, respectivement, a « dire'». De part et
d’autre, cette évolution a été acceptée, et, partant, la Cour
doit se prononcer sur les deux séries de conclusions comme si
celles-ci lui avaient été soumises par un compromis.

Quelque grandes qu’aient été les modifications apportées de
part et d’autre aux conclusions, l’affaire dans laquelle la Cour
est appelée à se prononcer est restée la même. Le Gouverne-
ment belge veut que la Grèce exécute la sentence du 25 juillet
1936 — à côté de cette sentence, il y en avait une autre du
3 janvier 1936 — en ce qui concerne le paiement des 6.771.868
dollars-or ; le Gouvernement hellénique croit avoir de bonnes
raisons pour ne pas le faire ; et chacune des deux Parties demande
à la Cour d'accepter les conclusions qu’elle formule en vue de
la meilleure réalisation de sa thèse.

La conclusion finale A du Gouvernement belge est ainsi conçue :

« Plaise à la Cour :

À. Dire et juger que toutes les dispositions des sentences arbi-
trales rendues en faveur de la Société commerciale de Belgique

24
181 A/B 78 (SOCIÉTÉ COMMERCIALE). — OP. VAN EYSINGA

les 3 janvier et 25 juillet 1936 sont sans aucune réserve défi-
nitives et obligatoires pour le Gouvernement hellénique ».

La conclusion finale hellénique n° 3 porte:

« Plaise à la Cour, dire:
3) Que le Gouvernement hellénique reconnaît la chose jugée

découlant des sentences arbitrales du 3 janvier et du 25 juillet
1936, rendues entre lui et la Société commerciale de Belgique ».

Il ressort de ces deux conclusions que le Gouvernement belge
et le Gouvernement hellénique sont d’accord pour reconnaître
que les sentences de 1936 ont le caractère de chose jugée.
Mais il ne suffit pas de retenir les deux conclusions et de
« dire » que les sentences de 1936 sont définitives et obliga-
toires.

En effet, d’une part la conclusion belge A, dont le libellé
est énergique, se trouve suivie par les conclusions B 1, B 2 et
B 3, qui demandent à la Cour de dire et juger que certaines
conséquences des sentences de 1936, auxquelles le Gouverne-
ment hellénique avait tâché d’échapper, s’imposent. Je partage
la manière de voir de l’arrét que ces conclusions sont exactes,
mais j'estime que la Belgique a droit à ce que cela soit exprimé
dans le dispositif de l’arrêt.

Et, d’autre part, la conclusion hellénique n° 3, qui est moins
énergique, est suivie des conclusions nos 4, 5 et 6, liées à la
conclusion n° 3 par un « toutefois » significatif. Certes, le Gou-
vernement hellénique reconnaît que les sentences de 1936 ont
le caractère de chose jugée, mais il demande en outre que la
Cour dise qu’il se trouve dans l'impossibilité matérielle d’exé-
cuter ces sentences telles qu’elles ont été formulées (conclusion 4),
que des pourparlers doivent étre entamés sur un arrangement
qui corresponde aux possibilités budgétaires et monétaires de
la Gréce (conclusion 5), et qu’en principe, la base juste et
équitable pour un tel arrangement est fournie par les accords
conclus ou à conclure par le Gouvernement hellénique avec les
porteurs des titres de sa Dette publique extérieure (conclu-
sion 6). La Gréce, elle aussi, a droit 4 ce que la Cour se pro-
nonce sur ses conclusions.

Tandis que les conclusions finales belges se meuvent exclu-
sivement dans la sphére du droit, les conclusions 4 a 6 hellé-
niques sont dans une autre sphére. En effet, ce que la conclusion
hellénique n° 4 demande à la Cour, c’est de se prononcer
sur la capacité financière et monétaire de la Grèce, quelle
qu’ait été, à un stade antérieur de la procédure, l'intention des
Parties de laisser ce problème de côté. Sur la base de la consta-
tation demandée par la conclusion hellénique n° 4 — consta-
tation qui porterait que le Gouvernement hellénique se trouve
dans l'impossibilité matérielle d'exécuter les sentences de 1936

25
182 A/B 78 (SOCIÉTÉ COMMERCIALE). — OP. VAN EYSINGA

telles qu’elles ont été formulées —, la Cour devrait, d’après la
conclusion n° 5, renvoyer le Gouvernement hellénique et la
société belge à s'entendre sur un arrangement qui devrait cor-
respondre aux possibilités budgétaires et monétaires de la
Grèce et qui, d’après la conclusion hellénique n° 6, devrait en
principe être basé sur les accords déjà conclus ou à conclure
avec les porteurs de la Dette hellénique extérieure.

La Cour est sans doute compétente pour connaître de la
conclusion n° 4. Il s’agit de constater un fait: la situation bud-
gétaire et monétaire de la Grèce. Et, à son tour, cette consta-
tation exige une expertise ; en effet, la Cour ne saurait statuer
sur la seule base de ce que les deux Parties lui ont soumis au
sujet de la capacité financière et monétaire de la Grèce — et
ceci nonobstant leurs affirmations que cette matière devrait
rester en dehors de la présente procédure. Il y a par conséquent
lieu d’appliquer l’article 50 du Statut de la Cour, portant
qu’« à tout moment, la Cour peut confier une enquête ou une
expertise à toute personne, corps, bureau, commission ou organe
de son choix ».

C'est seulement après cette expertise que la Cour pourrait se
prononcer sur les conclusions helléniques nes 4 à 7, de même
que sur la conclusion belge C.

(Signé) v. EYSINGA.

26
